DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 04/24/2020, this is a First Action Allowance on the Merits. Claims 1-8 are currently allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 04/24/2020, assigned serial 16/857,224 and titled “Control Method by Robot System and Robot System”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-8 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1 and 5. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2019/0121335 to Yoneda et al - which is directed to the display part 203 includes, for example, a liquid crystal display (LCD) or an organic electro luminescence (EL), and displays an image according to a key operation of the user. The display part 203 can further display the image captured by the imaging part 542 of the visual sensor 540. In the embodiment of the configuration illustrated in FIG. 2, the display part 203 includes a region RE1 in which an operation state of a machine or facility that is a control target is displayed, a region RE2 in which a command to the control target is displayed, and a region RE3 in which an image imaged by the imaging part 542 of the visual sensor 540 is displayed….[0079] That is, when the teaching pendant 200 executes a command for the machine or facility that is the control target, the teaching pendant 200 can control the display part 203 so that a behavior of the control target and the command for the control target are displayed on the same screen. Thus, the user can confirm the behavior of the control target and the command realizing the behavior on the same screen. The user can further register a position of the control target by operating the operation part 204. The user can also program the operation or work of the control target by operating the operation part 204 and inputting the command for the control target.
US 2004/0148058 to Johannessen - which is directed to an industrial robot system comprising a plurality of industrial robots, each having a manipulator (3a-3f), a control unit (2a-2f) having means for automatically operating the manipulator, and at least one portable operating unit (1) for teaching and programming the manipulators, which portable operating unit (1) is adapted for wireless communication with the control units (2), characterized in that each robot comprises a movable key device (10) carrying information about the identity of the robot and said portable operating unit (1) comprises a member (8) for 
US 2009/0299524 to Evans et al - which is directed to apparatus provides selective communication between multiple programmable robot controllers and one or more teaching devices connected by a network.…. The teach pendant 11, 21 also includes a teach pendant control module (not shown) which provides communication with each of the controllers 13, 14 and 15 including visual and audio feedback to the operator and means for and inputting receiving data. FIGS. 4 and 5 illustrate displays that are generated at the teach pendant allowing the operator to choose between a series of multiple individual log in's (FIG. 4) and a multiple display, such as a list and corresponding picture, for the log in's (FIG. 5). To aid the operator during communication, each programmable controller may be assigned unique names and/or colors on the pendant display indicating whether or not a connection is made and what type of connection, direct or remote. This display may be a user designed web page or direct link. If a direct log in connection between the robot and the teaching device is lost, the robot will stop and the display on the teaching device will indicate the disconnection. Alternatively, if the programmable controller of the designated robot is shut down or removed, the teaching device 
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A control method by a robot system including a plurality of robots and a teaching device connected to the plurality of robots via a network, the control method comprising: the teaching device transmitting, to an identification act execution robot among the plurality of robots, an identification act instruction signal for causing the identification act execution robot to perform an identification act of identifying a transmission target robot to which operation data is planned to be transmitted among the plurality of robots; the identification act execution robot, which receives the identification act instruction signal, performing the identification act; and after the identification act execution robot performs the identification act, when the identification act execution robot and the transmission target robot are the same, the teaching device transmitting the operation data to the transmission target robot.” 
Regarding Claim 5, “A robot system that performs data transmission and reception between a plurality of robots and a teaching device connected to the plurality of robots via a network, wherein the teaching device includes: a display section configured to display identification act data indicating an identification act of identifying a transmission target robot to which operation data is planned to be transmitted among the plurality of robots and the operation data indicating operation content of the robot; and a transmitting section configured to transmit, to an identification act execution robot among the plurality of robots, an identification act instruction signal for causing the identification act execution robot to perform the identification act and transmit the operation data to the transmission target robot, and the robot includes: a receiving section configured to receive the identification act instruction signal and the operation data; and an identification act section configured to perform the identification act when the receiving section receives the identification act instruction signal.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-4 and 6-8, are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 5.

c.	Therefore, Claims 1-8 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B